UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 26, 2017 GULFMARK OFFSHORE, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-33607 (Commission file number ) 76-0526032 (I.R.S. Employer Identification No.) 842 West Sam Houston Parkway North, Suite 400, Houston, Texas (Address of principal executive offices) (Zip Code) (713) 963-9522 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 (§230.405 of this chapter) of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2of this chapter). Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 1.01. Entry into a Material Definitive Agreement On June 26, 2017,GulfMark Americas, Inc. and GulfMark Management, Inc., each a subsidiary of GulfMark Offshore, Inc. (the “ Company ”), entered into aforbearanceagreement (the “ RBS ForbearanceAgreement ”) with The Royal Bank of Scotland plc, as agent for the lenders (the “ Agent ”), relating to that certain Multicurrency Facility Agreement dated as of September 26, 2014 (as amended, supplemented and/or restated from time to time, the “ RBSFacility Agreement ”). Pursuant to theRBS ForbearanceAgreement, the Agent agreed to waive the defaults and events of default specified in theRBS ForbearanceAgreement and to forbear from exercising any rights or remedies under theRBSFacility Agreement as a result of any such defaults and events of default specified in theRBS ForbearanceAgreement until the earlier of (x) the occurrence any of the early termination events specified in theRBS ForbearanceAgreement, (y) the effectiveness of the Company’s proposed plan of reorganization filed with the U.S. Bankruptcy Court for the District of Delaware on June 26, 2017 (including all exhibits and schedules thereto, and as amended, modified or supplemented solely in accordance with the RBS Forbearance Agreement) and (z) September 4, 2017. In addition, the Agent agreed in theRBS ForbearanceAgreement that during such period the provision in theRBSFacility Agreement that would result in an automatic acceleration of the outstanding obligations, termination of the lending commitments and a requirement to cash-collateralize letters of credit as specified in the RBS Forbearance Agreement shall not apply. A copy of theRBS ForbearanceAgreement is filed as Exhibit 10.1 hereto and is incorporated herein by reference. The above description of theRBS ForbearanceAgreement is qualified in its entirety by the full text of such exhibit. Item 9.01.Financial Statements and Exhibits (d) Exhibits. Exhibit number Description RBS Forbearance Agreement dated June 26, 2017 among GulfMark Americas, Inc., GulfMark Management, Inc. and the Agent 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 27, 2017 GULFMARK OFFSHORE, INC. By: /s/ James M. Mitchell James M. Mitchell Executive Vice President & Chief Financial Officer
